     Case 19-23818         Doc 34       Filed 04/09/20 Entered 04/09/20 13:56:03           Desc Main
                                          Document     Page 1 of 3

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
              JENNIFER D TURNER                              Case No. 19-23818
                                                             Chapter 13


                                          DEBTOR(S),         Judge Carol A. Doyle
______________________________________________________________________________

 AGREED REPAY ORDER WITH PROVISION FOR STAY RELIEF UPON DEFAULT
______________________________________________________________________________

       THIS CAUSE coming on to be heard on the motion of LAND HOME FINANCIAL
SERVICES, INC. (hereinafter, “Creditor”), for property located at 5339 Lincoln Avenue, Skokie, IL,
the Court having jurisdiction over the subject matter:

         IT IS HEREBY ORDERED:

         1.       The parties have agreed to repay the following post-petition default pursuant to the
terms of this order:

a.     Mortgage Payment(s)       (03/01/20 - 04/01/20)   2    payments    $2,155.37   = $4,310.74______
                                                              @
b.     Late Charges                                           charges @   $           =   $
c      NSF Fees (if any)                                                                  $
d.     Bankruptcy Fees/Costs                                                              $1,031.00
e.     Other Amounts (if any)                                                             $
                                                         SUB TOTAL                        $5,341.74
f.     Less amount received (if any):                                                     (-$          )
g.     Less amount in suspense (if any)                                                   (-$614.78)
       Total Amount to be Repaid through this order                                       $4,726.96


         2.       That Creditor must receive the following payments by the corresponding dates:

                a.     $787.83            plus the May 1, 2020 post-petition mortgage payment on or
                                                   before the last day of that month;
                b.     $787.83            plus the June 1, 2020 post-petition mortgage payment on or
                                                   before the last day of that month;
  Case 19-23818           Doc 34     Filed 04/09/20 Entered 04/09/20 13:56:03              Desc Main
                                       Document     Page 2 of 3

              c.       $787.83         plus the July 1, 2020 post-petition mortgage payment on or
                                                before the last day of that month;
              d.       $787.83         plus the August 1, 2020 post-petition mortgage payment on
                                                or before the last day of that month;
              e.       $787.82         plus the September 1, 2020 post-petition mortgage payment
                                                on or before the last day of that month;
              f.       $787.82         plus the October 1, 2020 post-petition mortgage payment on
                                                or before the last day of that month;


       3.          That Creditor must receive the payments listed in Paragraph #2 on or before the
corresponding date. If Creditor fails to receive any one scheduled payment, the repayment schedule
is void and if the debtor fails to bring the loan post-petition current within fourteen (14) calendar
days after mailing notification to the Debtor and her attorney, the stay shall be automatically
terminated as to Creditor, its principals, agents, successors and/or assigns as to the property securing
its interest, upon filing of notice of same with the clerk of the court;


       4.          That upon completion of the repayment schedule of paragraph #2 or tender of funds
to bring the loan post-petition current under paragraph #3, the Debtor must continue to make
"timely" post-petition mortgage payments directly to Creditor continuing monthly thereafter for the
pendency of the bankruptcy;


       5.          That a payment is considered "timely", if the full payment is received in the office of
the Creditor on or before the 15th day of the month in which it is due and a late charge is due on all
payments received after the 15th day of the month (this provision applies only to the triggering of
this order and does not affect what constitutes currency of the loan post-petition);


       6.          That if Creditor fails to receive two "timely" post-petition monthly mortgage
payments and if the debtor fails to bring the loan post-petition current within fourteen (14) calendar
days after mailing notification to the Debtor and his attorney, the stay shall be automatically
terminated as to Creditor, its principals, agents, successors and/or assigns as to the property securing
its interest, upon filing of notice of same with the clerk of the court;


       7.          Creditor’s post-petition bankruptcy fees and costs of $1,031.00 are allowed and may
be added to the indebtedness secured by the subject mortgage. These fees and costs have been
  Case 19-23818        Doc 34     Filed 04/09/20 Entered 04/09/20 13:56:03             Desc Main
                                    Document     Page 3 of 3

included in the repayment schedule described herein. Creditor is not required to file a Notice of
Post-petition Mortgage Fees under Rule 3002.1 for any fees, expenses and charges included in this
Order;


         8.     In the event that Creditor should have to send out any Notices of Default, Creditor
may include up to $100 per notice, as additional attorney fees, that the Debtor must pay in addition
to whatever funds are needed to cure the default and that said additional funds must be tendered prior
to the expiration of the cure period set forth in the Notice;


         9.    Upon dismissal, discharge, chapter conversion, or relief from stay, the foregoing
terms and conditions shall cease to be binding, payments will be due pursuant to the terms of the
original loan agreement and Movant may proceed to enforce its remedies under applicable non-
bankruptcy law against the Real Property and/or against Debtors.


/s/ Karl V. Meyer                                      /s/ Michelle E. Mandroiu
Creditor’s Attorney                                    Debtor’s Attorney

                                                      ENTER:



        April 9, 2020
DATED: ________________                               ____________________________________
                                                      UNITED STATES BANKRUPTCY JUDGE


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File No. (14-19-07223)
